UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05308 Perritt MicroCap Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period: July 31, 2011 Item 1. Schedule of Investments. Perritt Micro Cap Opportunities Fund Schedule of Investments (Unaudited) July 31, 2011 Shares COMMON STOCKS - 95.63% Value Aerospace & Defense - 1.61% CPI Aerostructures, Inc. (a) $ Ducommun, Inc. Auto Parts & Equipment - 1.17% Midas, Inc. (a) SORL Auto Parts,Inc. (a) Building Materials - 0.68% Insteel Industries, Inc. Business Services - 8.10% Barrett Business Services, Inc. Exponent, Inc. (a) GP StrategiesCorp. (a) Innodata Isogen, Inc. (a) PRGX Global, Inc. (a) RCM Technologies, Inc. (a) RentrakCorporation (a) The Dolan Media Co. (a) Tier Technologies, Inc. (a) Virtusa Corp. (a) Chemical & Related Products - 3.01% AcetoCorporation KMG Chemicals,Inc. Omnova Solutions, Inc. (a) PenfordCorp. (a) Computers & Electronics - 2.81% Astro-Med, Inc. CyberOpticsCorp. (a) PC-Tel, Inc. (a) RimageCorporation Construction & Engineering - 3.60% Comfort Systems USA, Inc. Furmanite Corp. (a) Hill International, Inc. (a) MFRI, Inc. (a) Sterling Construction Company, Inc. (a) Consumer Products - Manufacturing - 5.90% Flexsteel Industries Furniture Brands International, Inc. (a) Heelys, Inc. (Acquired 5/10/10, Cost $1,603,000) (a)(c) Kimball International, Inc. Motorcar Parts of America, Inc. (a) Orchids Paper Products Co. Steinway Musical Instruments, Inc. (a) Universal Electronics,Inc. (a) Consumer Services - 3.11% CPI Corp. Intersections, Inc. Noah Education Holdings Ltd. - ADR (a) Stewart Enterprises,Inc. - Class A Electronic Equipment & Instruments - 1.01% Methode Electronics, Inc. NAM TAI Electronics, Inc. Energy & Related Services - 10.11% Cal Dive International, Inc. (a) CE Franklin Ltd. (a) Matrix Service Co. (a) Michael BakerCorp. (a) Mitcham Industries,Inc. (a) Newpark Resources, Inc. (a) PHI, Inc. (a) TGC Industries,Inc. (a) Union Drilling, Inc. (a) Uranium Energy Corp. (a) Ur-Energy, Inc. (a) Environmental Services - 0.76% Perma-Fix Environmental Services (a) Financial Services - 6.68% B of I Holding, Inc. (a) Edelman Financial Group, Inc. Global Cash Access Holdings, Inc. (a) Imperial Holdings, Inc. (a) Nicholas Financial, Inc. (a) SWS Group, Inc. U.S. Global Investors,Inc. - Class A Virtus Investment Partners, Inc. (a) Food - 2.28% Cal-Maine Foods, Inc. John B. Sanfilippo & Son, Inc. (a) LandecCorp. (a) Insurance - 0.57% SeaBright Holdings, Inc. Leisure - 1.99% Ascent Media Corp. (a) Century Casinos, Inc. (a) Medical Supplies & Services - 8.37% Albany Molecular Research, Inc. (a) Allied Healthcare Products (a) BioScrip,Inc. (a) Cornerstone Therapeutics, Inc. (a) Five Star Quality Care, Inc. (a) Hooper Holmes, Inc. (a) IntegraMed America, Inc. (a) Medical Action Industries, Inc. (a) PsychemedicsCorp. The Ensign Group, Inc. Transcend Services, Inc. (a) Vivus,Inc. (a) Military Equipment - 0.70% Force Protection, Inc. (a) Minerals & Resources - 0.61% Exeter Resource Corp. (a) Oil & Gas - 4.07% GMX Resources, Inc. (a) Hallador Energy Co. Magnum Hunter Resources Corp. (a) Star Gas Partners LP U.S. Energy Corp. Wyoming (a) Vaalco Energy,Inc. (a) Retail - 2.80% A.C. Moore Arts & Crafts,Inc. (a) PC Mall, Inc. (a) Rush Enterprises, Inc. (a) Systemax, Inc. (a) Tuesday Morning Corp. (a) Semiconductor Related Products - 2.83% Amtech Systems, Inc. (a) FSI International, Inc. (a) Integrated Silicon Solution,Inc. (a) Rudolph Technologies, Inc. (a) Ultra Clean Holdings, Inc. (a) Software - 4.32% American Software, Inc. - Class A Clicksoftware Technologies Ltd. iPass,Inc. ModusLink Global Solutions, Inc. Smith Micro Software, Inc. (a) Specialty Manufacturing - 7.24% AEP Industries, Inc. (a) AM Castle & Co. (a) China Gerui Advanced Materials Group Ltd. (Acquired 6/1/10, Cost $1,282,500) (a)(c) China Gerui Advanced Materials Group Ltd. (a) Courier Corp. Douglas Dynamics, Inc. FlandersCorp. (a) Global Power Equipment Group, Inc. (a) L.B. Foster Co. LMI Aerospace, Inc. (a) Northern Technologies International Corp. (a) Northwest PipeCo. (a) Telecommunications - 6.72% Alvarion Ltd. (a) City Telecom HK Ltd. - ADR Cogo Group, Inc. (a) DragonWave, Inc. (a) Gilat Satellite Networks Ltd. (a) Globecomm Systems,Inc. (a) Harmonic, Inc. (a) Oplink Communications, Inc. (a) RADVision Ltd. (a) Seachange International, Inc. (a) Transportation - 4.58% Grupo TMM S.A. - ADR (a) Hornbeck Offshore Services, Inc. (a) Republic Airways Holdings, Inc. (a) Scorpio Tankers, Inc. (a) Star Bulk Carriers Corp. StealthGas,Inc. (a) USA Truck, Inc. (a) Vitran Corporation,Inc. (a) TOTAL COMMON STOCKS (Cost $383,203,911) $ Shares REAL ESTATE INVESTMENT TRUSTS - 1.47% Value Monmouth Real Estate Investment Corp. - Class A $ Whitestone Real Estate Investment Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,338,047) $ Contracts RIGHTS - 0.00% Value Sino Clean Energy, Inc. (b)(d) $ - TOTAL RIGHTS (Cost $0) $ - Shares SHORT TERM INVESTMENTS - 2.88% Value Fidelity Institutional Money Market Funds - Prime Money Market Portfolio, 0.07% $ TOTAL SHORT TERM INVESTMENTS (Cost $11,971,179) $ Total Investments (Cost $400,513,137) - 99.98% $ Other Assets in Excess of Liabilities - 0.02% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) The price for this security was derived from an estimate of fair market value using methods approved by the Fund's Board of Directors. This security represents $0 or 0.00% of the Fund's Net Assets. (c) Restricted under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the value of restricted securities amounted to $2,488,500 or 0.60% of Net Assets. (d) Contingent Value Right.See Note 4 in the Notes to the Schedule of Investments. Notes to the Schedule of Investments 1. Federal Income Tax Matters The cost basis of investments for federal income tax purposes at July 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. 2. Security Valuation Exchange-listed securities are generally valued at the last sales price reported by the principal security exchange on which the issue is traded, or if no sale is reported, the mean between the latest bid and ask price unless the Fund’s investment advisor believes that the mean does not represent a fair value, in which case the securities are valued as set forth below. Securities listed on NASDAQ are valued at the NASDAQ Official Closing Price. Demand notes, commercial paper, U.S. Treasury Bills and warrants are stated at fair value using market prices if available, or a pricing service when such prices are believed to reflect fair value. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Fund’s advisor under procedures established by and under the supervision of the Board of Directors of the Fund. The Fund’s fair value procedures allow for the use of certain methods performed by the Fund’s advisor to value those securities for which market quotations are not readily available, at a price that the Fund might reasonably expect to receive upon a sale of such securities. These methods may be based on a multiple of earnings, or a discount from market of a similarly freely traded security, or a yield to maturity with respect to debt issues, or a combination of these and other methods. General Accepted Accounting Principles ("GAAP") establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value GAAP also requires additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted prices in active markets for identical securities • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2011: Description Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks Consumer Discretionary $ $ - $ - Consumer Staples - - Energy - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Total Common Stocks - Real Estate Investment Trusts Short-Term Investments - - Total Investments in Securities $ $ 5,086,839 $ - Transfers into Level 1 $ - Transfers out of level 1 Net transfers in (out of) Level 1 $ Transfers into Level 2 $ Transfers out of Level 2 - Net Transfers in (out of) Level 2 $ The securities transferred from Level 1 to Level 2 due to the securities not trading on the last day of the reporting period.Transfers between levels are recognized at the end of the reporting period. 3. Transactions with Affiliates The following issuer is affiliated with the Fund; that is, the Fund held 5% or more of the outstanding voting securities during the period from November 1, 2010 through July 31, 2011 As defined in Section (2)(a)(3) of the 1940 Act, such issuer is: Share Balance at July 31, 2011 Dividend Income Value Issuer Name Share Balance at November 1, 2010 Additions Reductions At July 31, 2011 Whitestone Real Estate Investment Trust(1)200,000 - $ 179,550 (1) Issuer was not an affiliate as of July 31, 2011. 4. Contingent Value Right A Contingent Value Right ("CVR") grants shareholders the right to realize the proceeds from a specified event.Proceeds are contingent upon an outcome of the specified event. Perritt MicroCap Opportunities Fund holds Sino Clean Energy CVRs as of July 31, 2011.Proceeds from these rights are contingent upon a favorable lawsuit ruling or settlement relating to a complaint filed by Sino Clean Energy.If a favorable ruling or settlement occurs, shareholders are entitled to 90% of the lawsuit proceeds, if any, less certain legal and other expenses that will be deducted from such proceeds.The CVRs expire upon the entry of a final, non-appealable judgment or settlement in the underlying lawsuit The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Perritt MicroCap Opportunities Fund, Inc. By (Signature and Title)/s/Michael J. Corbett Michael J. Corbett, President Date9/27/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Michael J. Corbett Michael J. Corbett, President Date9/27/2011 By (Signature and Title)*/s/ Samuel J. Schulz Samuel J. Schulz, Treasurer Date9/27/2011 * Print the name and title of each signing officer under his or her signature.
